            Case 3:20-cv-00506-IM     Document 28      Filed 01/04/21     Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



CYNTHIA YARBROUGH,                                  Case No. 3:20-cv-00506-IM

                Plaintiff,                          OPINION AND ORDER

           v.

STRYKER CORPORATION, STRYKER
SALES CORPORATION, HOWMEDICA
OSTEONICS CORPORATION d/b/a
STRYKER ORTHOPAEDICS, and
STRYKER HOWMEDICA, INC.,

                Defendants.


Thomas E. Scanlon, Scanlon Law, 65 Southwest Yamhill Street, Suite 200, Portland, OR 92704.
Attorney for Plaintiff.

Nancy M. Erfle, Gordon Rees Scully Mansukhani, LLP, 1300 SW 5th Ave., Suite 2000,
Portland, OR 97201. Attorney for Defendants.

IMMERGUT, District Judge.

       This matter comes before this Court on Defendant Howmedica Osteonics Corp.’s

(“Defendant”)1 Motion to Dismiss pursuant to Fed. R. Civ. P. 12(b)(6). ECF 24. On February 21,


       1 The Parties have stipulated to a voluntary dismissal without prejudice of Defendants
Stryker Corporation, Stryker Sales Corporation, and Stryker Howmedica, Inc. from this case,
leaving Howmedica Osteonics Corp. as the only remaining Defendant. ECF 19.

PAGE 1 – OPINION AND ORDER
          Case 3:20-cv-00506-IM         Document 28       Filed 01/04/21     Page 2 of 7




2011, Plaintiff Cynthia Yarbrough (“Plaintiff”) underwent a right total knee replacement surgery

during which a Thriathlon X3 tibial component, Thriathlon universal tibial baseplate X3, size

3x9 cruciate ethaline component, and X3 poly 27mm symmetrical patellar component

(collectively “the Triathlon knee device”) was implanted in her leg. ECF 17 at ¶¶ 8-9. The

Triathlon knee device is designed, manufactured, packaged, marketed, and sold by Defendant.

Id.

       In the Amended Complaint, Plaintiff brings claims for strict products liability (Counts I–

III), negligence (Count IV), negligent and intentional misrepresentation (Counts V and VI), and

breach of express and implied warranty (Counts VII and VIII). ECF 17. Defendant moves to

dismiss the Amended Complaint in its entirety. ECF 24. In response to the Motion to Dismiss,

Plaintiff voluntarily dismissed Counts V–VIII without prejudice. ECF 25 at 2. Accordingly, this

Court need only consider the sufficiency of Counts I–IV. For the reasons discussed below, the

Court grants Defendant’s Motion to Dismiss and dismisses the claims against Defendant in

Plaintiff’s Amended Complaint.

                                        BACKGROUND

       The following facts are taken from Plaintiff’s First Amended Complaint, ECF 17. See

Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012) (“On a motion to dismiss,

all material facts are accepted as true and are construed in the light most favorable to the

plaintiff.”). On February 21, 2011, Plaintiff underwent a right total knee replacement surgery

performed by Dr. David L. Noall at Legacy Emanuel Hospital in Portland, Oregon. ECF 17 at

¶ 8. During the procedure, Dr. Noall implanted the Triathlon knee device designed,

manufactured, packaged, marketed, and sold by Defendant into Plaintiff’s leg. Id. at ¶ 9. There

were no complications during the surgery. Id. at ¶ 10. Plaintiff tolerated the surgery well and was

discharged on February 26, 2011. Id.
PAGE 2 – OPINION AND ORDER
          Case 3:20-cv-00506-IM          Document 28       Filed 01/04/21      Page 3 of 7




       Seven years later, from about March 29, 2018 to May 11, 2018, Plaintiff was hospitalized

at Swedish Hospital in Seattle, Washington, due to septic arthritis of the right knee. Id. at ¶ 11.

The septic arthritis resulted in Plaintiff suffering five episodes of cardiac arrest and several

strokes. Id. Plaintiff “later learned the Triathlon knee device was the location, source, cause, or

contributing factor of Plaintiff’s infection.” Id. Plaintiff was discharged to a nursing and

rehabilitation facility in the Seattle area. Id. After several returns to Swedish Hospital, Plaintiff

was moved to a nursing and rehabilitation facility in the Portland, Oregon, area. Id.

       On or about April 1, 2019, Plaintiff underwent surgery to remove and replace the

Triathlon knee device. Id. at ¶ 12. As a result of the infections caused by the Triathlon knee

device, Plaintiff has experienced several cardiac arrests, several strokes, been in a coma, been

intubated, underwent several medical procedures including reparative surgery, and underwent

physical therapy. Id. at ¶ 13.

                                           STANDARDS

       A motion to dismiss for failure to state a claim may be granted only when there is no

cognizable legal theory to support the claim or when the complaint lacks sufficient factual

allegations to state a facially plausible claim for relief. Shroyer v. New Cingular Wireless Servs.,

Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). In evaluating the sufficiency of a complaint’s factual

allegations, the court must accept as true all well-pleaded material facts alleged in the complaint

and construe them in the light most favorable to the non-moving party. See Daniels-Hall v. Nat’l

Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010). To be entitled to a presumption of truth,

allegations in a complaint “may not simply recite the elements of a cause of action, but must

contain sufficient allegations of underlying facts to give fair notice and to enable the opposing

party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011). The court

must draw all reasonable inferences from the factual allegations in favor of the plaintiff. Newcal
PAGE 3 – OPINION AND ORDER
           Case 3:20-cv-00506-IM         Document 28       Filed 01/04/21      Page 4 of 7




Indus., Inc. v. Ikon Office Sol., 513 F.3d 1038, 1043 n.2 (9th Cir. 2008). The court need not,

however, credit the plaintiff’s legal conclusions that are couched as factual allegations. Ashcroft

v. Iqbal, 556 U.S. 662, 678–79 (2009).

       A complaint must contain sufficient factual allegations to “plausibly suggest an

entitlement to relief, such that it is not unfair to require the opposing party to be subjected to the

expense of discovery and continued litigation.” Starr, 652 F.3d at 1216. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Mashiri v. Epsten Grinnell & Howell, 845 F.3d 984, 988 (9th Cir. 2017) (citations

and quotation marks omitted).

                                           DISCUSSION

A. Counts I, II,2 and III – Strict Products Liability

       The first three counts of Plaintiff’s Amended Complaint, ECF 17, bring strict products

liability claims arising under ORS 30.920. In order to state a claim for strict liability under ORS

30.920, a plaintiff must allege facts showing: “(1) the sale or leasing of a product by one engaged

in the business of selling or leasing such products; (2) a product that was expected to, and did,

reach the user or consumer without substantial change in condition; (3) a product that, when

sold, was in a defective condition unreasonably dangerous to the user or consumer; (4) injury to



       2  Plaintiff’s Amended Complaint is missing Count II and includes Count III (failure to
warn) twice. ECF 17 at 5–7. In response to Defendant’s Motion to Dismiss, Plaintiff states that
“this office made a typographical error in regard to Count II,” but fails to identify the nature of
the error. ECF 25 at 4 n.3. Plaintiff has not sought leave to amend and correct this error.

PAGE 4 – OPINION AND ORDER
          Case 3:20-cv-00506-IM         Document 28        Filed 01/04/21      Page 5 of 7




the user or consumer, or damage to his or her property; (5) that was caused by the product’s

defective condition.” Chong v. STL Int’l, Inc., 152 F. Supp. 3d 1305, 1316–17 (D. Or. 2016)

(quoting McCathern v. Toyota Motor Corp., 332 Or. 59, 77 n.15 (2001)).

       Defendant asserts that Plaintiff’s Amended Complaint fails to plead sufficient facts

alleging the third and fifth elements listed above. ECF 24 at 5–7. This Court agrees. The

Amended Complaint identifies four component parts of the Triathlon knee device that was

implanted into Plaintiff’s leg. ECF 17 at ¶ 9. Plaintiff does not identify which of the four

component parts was defective or the nature of that defect. Plaintiff also fails to identify how the

unidentified defect proximately caused Plaintiff’s injuries. By merely alleging that the “Triathlon

knee device was the location, source, cause, or contributing factor of Plaintiff’s infection,”

Plaintiff fails to put Defendant on notice of the nature of her defect claims. See id. at ¶ 11.

Instead, Plaintiff recites the elements of her strict liability claims without providing factual

allegations describing how or why the Triathlon knee device or its component parts were

defective. See Twombly, 550 U.S. at 555 (“[A] plaintiff’s obligation to provide the grounds of

[her] entitlement to relief requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.”) (citations, brackets, and quotation marks

omitted). Simply alleging that a device is “defective” is not sufficient to satisfy pleading

requirements, and the fact that Plaintiff required a replacement surgery does not alone equate to a

defect, particularly in a case involving a complex medical device. See Lawrence v. Medtronic,

791 Fed. Appx. 679, 680 (9th Cir. 2020) (affirming the district court’s d ismissal of claims that

were based on product-defect theories of recovery because the “Complaint contains only

conclusory allegations, which fail to identify … the specific nature of the [product’s] purported

defects”).



PAGE 5 – OPINION AND ORDER
          Case 3:20-cv-00506-IM          Document 28       Filed 01/04/21      Page 6 of 7




       Even when accepting as true the material facts alleged in Plaintiff’s Amended Complaint

and construing them in the light most favorable to Plaintiff, this Court cannot draw a reasonable

inference that Defendant is liable for the misconduct alleged. See Iqbal, 556 U.S. at 678. Rather,

the Amended Complaint alleges only the possibility that Defendant acted unlawfully. See

Mashiri, 845 F.3d at 988. Accordingly, Defendant’s Motion is granted as to Counts I–III.

B. Count IV – Negligence

       Claim IV of the Amended Complaint alleges negligence. ECF 17 at ¶¶ 34–42. To state a

claim for negligence under Oregon common law, a plaintiff must show that the defendant owed

the plaintiff a duty, that the duty was breached, and that the breach caused the plaintiff harm.

Regan v. Sierra Int’l Mach., LLC, No. 3:15-cv-2302-PK, 2017 U.S. Dist. LEXIS 104040, at *25–

26 (D. Or. July 6, 2017). However, under Oregon’s “contemporary jurisprudence, the traditional

duty-breach analysis is subsumed in the concept of general foreseeability, ‘unless the parties

invoke a status, a relationship, or a particular standard of conduct that creates, defines, or limits

the defendant’s duty.’” Chapman v. Mayfield, 358 Or. 196, 205 (2015) (quoting Fazzolari v.

Portland School Dist. No. 1J, 303 Or. 1, 17 (1987)). Despite the contemporary approach,

“causation-in-fact and the occurrence of legally cognizable harm (damage) remain as elements of

any common-law negligence claim.” Id. (citing Oregon Steel Mills, Inc. v. Coopers & Lybrand,

LLP, 336 Or. 329, 340 (2004)). “Thus, when a claim for common-law negligence is premised on

general principles of foreseeability, the plaintiff must plead and prove that the defendant’s

conduct created a foreseeable and unreasonable risk of legally cognizable harm to the plaintiff

and that the conduct in fact caused that kind of harm to the plaintiff.” Id.

       As described above, Plaintiff’s Amended Complaint fails to allege which component part

of the Triathlon knee device, if any, is defective. Plaintiff’s negligence claim fails to allege what



PAGE 6 – OPINION AND ORDER
          Case 3:20-cv-00506-IM        Document 28         Filed 01/04/21     Page 7 of 7




about the Triathlon knee device or its component parts created an unreasonable risk or was

unreasonably dangerous, what about the device shows Defendant’s conduct amounted to a

breach of duty, or what alleged defect Defendant knew or should have known about, and how

such an alleged defect caused Plaintiff’s injury. Instead, the Amended Complaint espouses

conclusory allegations that “Defendant failed to exercise ordinary care … in that the Defendant

knew or should have known that [the Triathlon knee device] created a high risk of unreasonable,

dangerous adverse effects . . ..” See ECF 17 at ¶ 36.

       Thus, Plaintiff’s Amended Complaint fails to allege sufficient facts to state a claim of

negligence, and Defendant’s motion is granted as to Count IV.

                                         CONCLUSION

       For the reasons stated above, the Court GRANTS Defendant’s Motion to Dismiss, ECF

24, and DISMISSES Counts I–IV of Plaintiff’s First Amended Complaint, ECF 17. Plaintiff may

file an amended complaint within 30 days of the date of this order. See Fed. R. Civ. P. 15(a)(2).



       IT IS SO ORDERED.

       DATED this 4th day of January, 2021.

                                                        /s/ Karin J. Immergut
                                                        Karin J. Immergut
                                                        United States District Judge




PAGE 7 – OPINION AND ORDER
